385 U.S. 115
87 S.Ct. 338
17 L.Ed.2d 207
Frank P. BATTAGLIA et al.v.UNITED STATES et al.
No. 564.
Supreme Court of the United States
October Term, 1966.
November 21, 1966

Earle V. White, for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robbert Ginnane and Betty Jo Christian, for the United States and others.
Randall B. Kester, John F. Weisser, Jr., James W. Nisbet, J. D. Feeney and Ed White, for railroad appellees.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice HARLAN is of the opinion that probable jurisdiction should be noted and the case set for oral argument.